DETAILED ACTION
Drawings
The formal drawings filed on 12/05/2019 are acceptable.
Priority
Applicants have made no claim to the benefit of an earlier filing date.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/05/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-10, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU ET AL. (20140225222).
With regard to claim 1, Yu et al. discloses a capacitor structure for an integrated circuit (IC), the capacitor structure comprising: a plurality of spaced metal pillars 22a-22b-22c, each metal pillar positioned on a corresponding underlying metal wire  of an underlying metal layer 308; and a metal-insulator-metal layer 200 over and between the plurality of spaced metal pillars 22a-22b-22c.  
With regard to claim 2, Yu et al. discloses that the metal-insulator-metal layer 200 includes a first capacitor metal layer 230 over and between the plurality of spaced metal pillars 22a-22b-22c, an insulator layer 220 over the first capacitor metal layer 230, and a second capacitor metal layer 210 over the insulator layer 220. Note figures 2, 8, and 12-19 of Yu et al.
With regard to claim 3, Yu et al. discloses at least one contact 20 operatively coupled to the second capacitor metal layer 210.  
With regard to claim 4, Yu et al. discloses that the at least one contact 20 is aligned over a first metal pillar 22c of the plurality of spaced metal pillars 22a-22b-22c.  
With regard to claim 8, Yu et al. discloses that the plurality of spaced metal pillars 22a-22b-22c includes at least three metal pillars 22a-22b-22c.  
With regard to claim 9, Yu et al. discloses a capacitor structure for an integrated circuit (IC), the capacitor structure comprising: a first metal pillar 22c over a first underlying metal wire 308b of an underlying metal layer 308; a second metal pillar 22b over a second underlying metal wire 306a of the underlying metal layer 308, the first metal pillar 22c and the first underlying metal wire 308b spaced from the second metal pillar 22b and the second underlying metal wire 306a; and a metal-insulator-metal layer 200 over and between the first metal pillar 22c and the second pillar 22b, wherein the metal-insulator-metal layer 200 includes a first capacitor metal layer 230 over and between the first metal pillar 22c and the second metal pillar 22b, an insulator layer 220 over the first capacitor metal layer 230, a second capacitor metal layer 210 over the insulator layer 220; and at least one contact 20 operatively coupled to the second capacitor metal layer 210. Note figures 2, 8, and 12-19 of Yu et al.  
With regard to claim 10, Yu et al. discloses that the at least one contact 20 is aligned over a respective metal pillar.  
With regard to claim 14, Yu et al. discloses at least one third metal pillar over a corresponding third underlying metal wire of the underlying metal layer 308, each of the at least one third metal pillar and corresponding third underlying metal wire spaced from and between the first metal pillar 22c and the first underlying metal wire 308b and the second metal pillar 22b and the second underlying metal wire 306a.  
With regard to claim 15, Yu et al. discloses a method of forming a metal-insulator-metal (MIM) capacitor for an integrated circuit, the method comprising: forming a metal pillar over each of a selected plurality of spaced underlying metal wires of an underlying metal layer 308; and forming a metal-insulator-metal layer 200 over and between the metal pillars 22a-22b-22c to form the MIM capacitor. Note figures 2, 8, and 12-19 of Yu et al.  
With regard to claim 16, Yu et al. discloses that forming the metal pillars 22a-22b-22c over each of the selected plurality of spaced underlying metal wires includes: forming a material layer over an etch stop layer (ESL) over the selected plurality of spaced underlying metal wires; patterning a cavity in the material layer and the ESL over each of the selected plurality of spaced underlying metal wires; filling each cavity with a metal; and removing the material layer to leave the metal pillar over each of the selected plurality of spaced underlying metal wires.  
With regard to claim 19, Yu et al. discloses forming at least one contact 20 landing on an upper surface of the second capacitor metal layer 210.  
With regard to claim 20, Yu et al. discloses forming an interlayer dielectric (ILD) over the MIM capacitor; and patterning the MIM capacitor to a selected dimension. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over YU ET AL. (20140225222) in view of XIE ET AL. (20190051659).
Yu et al. discloses all the limitations of claims 5, 11, and 18 (including that the first capacitor metal layer 230 and the second capacitor metal layer 210 include a metal selected from the group comprising: titanium nitride (TiN), ruthenium (Ru), and tantalum nitride (TaN) (paragraph 0012) and that each of the underlying metal wires includes copper (Cu) (paragraph 0017)) except that where the claims require the insulator layer includes a high dielectric constant (high-K) material selected from the group comprising: tantalum oxide (Ta2O5), barium titanium oxide (BaTiO3), hafnium oxide (HfO2), zirconium oxide (ZrO2), aluminum oxide (Al2O3), hafnium silicate oxide (HfSixOy) or hafnium silicon oxynitride (HfSixOyNz), Yu et al. discloses a high dielectric insulator without further specification. However, Xie et al. discloses that tantalum oxide (Ta2O5), barium titanium oxide (BaTiO3), hafnium oxide (HfO2), zirconium oxide (ZrO2), aluminum oxide (Al2O3), hafnium silicate oxide (HfSixOy) or hafnium silicon oxynitride (HfSixOyNz) are well known as high dielectric constant (high-K) materials. It would have been obvious to use tantalum oxide (Ta2O5), barium titanium oxide (BaTiO3), hafnium oxide (HfO2), zirconium oxide (ZrO2), aluminum oxide (Al2O3), hafnium silicate oxide (HfSixOy) or hafnium silicon oxynitride (HfSixOyNz) in the Yu et al. devices in order to make the Yu et al. devices from known materials with known properties.
Allowable Subject Matter
Claims 6, 7, 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826